OTT, Judge.
In view of the fact that appellant was declared insolvent, the trial court erred in assessing him court costs in the amount of $2 and requiring him to pay $10 to the crime compensation fund.
The issue of whether appellant’s sentence is illegal under Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981), is raised for the first time on this appeal. We therefore decline to address the question. See Gemmell v. State, 403 So.2d 629 (Fla.2d DCA 1981). But also see Lewis v. State, 402 So.2d 482 (Fla.2d DCA 1981), for sentencing alternatives.
That portion of the order assessing court costs and requiring appellant to pay into the crime compensation fund is stricken. As thereby amended, the judgment and sentence are AFFIRMED without prejudice to appellant’s raising the Villery issue in the trial court by filing a motion pursuant to Florida Rule of Criminal Procedure 3.850.
GRIMES, A. C. J., and SCHOONOVER, J., concur.